Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
  153828(95)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices
                                                                    SC: 153828
  v                                                                 COA: 324018
                                                                    Wayne CC: 14-000152-FC
  THEODORE PAUL WAFER,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the motion of Aaron Cyars to file a corrected brief
  amicus curiae is GRANTED. The corrected amicus brief submitted on June 22, 2021, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 30, 2021

                                                                              Clerk